‘Il’arE   AT-l-OlRNEY           GENERAL
                                 OF    TEXAS
GERALDC.lUNN                    Au.emriw az. TExas




Hozibribie George H. Sheppard
Ccai#irbll&‘6f Publio Aooouato


oear sir:                                   opi88ilxlio.   05097
                                            Be8 Camptr~ller*s Wthority to issue
                                                 wUiant, foi.refundiag  domatloan
                                            - -’ tidd @ oerbaia ootiles    am3
                                            chambera ~f’eoikio~~o~8tat&EiglrnrJr   ‘
                                            Fund for defraying experes of a 8urmy.

          Pram your letter of January 26, 1941, alorgrith  oerbaim other da*
sulxrdttrd, and the’letter of @lonation   &-v&a US 18 the State Highmy EngW
eec OR January so, 1941, we gather the follolcirg faofrr:

          By Rinute No* 17869 oa Deoember S, 1940,
                                               _.  the ._Terna
                                                             . State H. .ighway
CaPanissiondasigimted a oertain bighuay e!Xbmdl~ 80UWUWYd aaroa~ we
Brasos’River at or neax’ltimball~a Bead, ordeied looatioi stqdies tb be nndi,
ditieoted the State El&may Eagimer fd prooeed with qo@itioa       of plam ud
redeipt of bids for ‘thb &oast+oti&   of a bTid&ard ~pproabhbs’at the
Brazes River, ard Mmg other thiags not moemary to mmtion, the,,Conmis-
aion alao ordered returned several donation6 in the total sum of #S,SCC.CC
to the aourea~ fromwhioh they own& Said sum had’besa deposited in the
gtafe Ej,ghwqp\lrd v Ellis County, Johmson County, Fort lIbrth Chambei “f
Cozimkiob, Dal*8 t%mber of Commeroe,and F&mer6* 8vte Ba&, Yeridiu,
T&as, for’tbe pixrpoea of M’raying neoe~aary rxp,sases to %a incurred w the
g+mta HighwayDa~r+nemt im determini8g where ororsing the Brasoa River shwld
be made* These donatioas’havirsg been mado ia purwunob +o uaute me 1s~
Of the mw       Cd8~i0~,    dated Hommber 24, 1936 and, aa we understand,
immediafrly thoreaf’ter.

         The HighnrJl,S?@aeer adW!e# that itraa not asoo8aary to apead
any part of the fund of #S,SCC.OO, and that’it ia the derire of the Bighry
           fo rstura the mm to the doaorr. Aooordingly the W&a Highway
Cc8m8iraiorr
Deparat    has prom&d It8 olaim to your Depar+mentin the rum’of
)S.SOO.OOfor rsimbaraemaat of said oouaties, okamber of oameroe, and ths
beak. You request okr opiixioa 81 to whether or not you are authodzed to
issue the requested warramb.

            Irtiole   8, Beotion 6 of the Texar Coriatitution, reada a8 follows:

%o.    $. No money ehall LXJdrawn fi-om the Troacruxybut fa pursAioe ol
rpeoifio appa,priationa mace by lawt Bor’shall  aw appropriation of mosey
be msde for a loager term thaa txu ysari, exooptbythe first Legirlatura
Hon. Geo. H. Sheppard, page 2 (0-3097)



to assamble under this Constitution, which may make the necessary approprl-
ations to carry on the gererrrmsntuntil the assemblage of the sixteenth
Legislature."

         Article 6694, Revised Civil Statutes, provides8

"All funds coming into the hands of the Commission derived fromthe registm-
tion fees or other sources provided fop in this subdivision, as oolleoted,
shall be deposited vritbthe State Treasurer to the nredit of a special fund
designated a3 'The State Righway Fund,' and shall be paid only on warrants
issued by the Comptroller upon vouchers drawnby the chairman of the Com&s-
sion end approved by one other member thereof, such vouohers to be aocompan-
ied by itemized showrn s~tatementsof the expenditures.3E

         APtid@   6674d, Revised Civil Statutes, contains the following?

"All further improvement of said Btate Highway System with Federal aid shall be
made under the exclusive and direct control of the State Bighway Dey#IPtmentand
with appropriations made by the Legislature out of the State Rlghway Fund. . . ."

        Article 66i'4e,Revised Civil Sta%utes, reads:

“All moneys mw CP hereafter depi:sitedin the State Treasury to the credit of
the *Stats Righway Fslnd,*including al:1Federal aid moneys depcasitedto the
oredit of said fund under ~theteas of tba Federal HlighwayA& and all oountg
aid moneys depo&ted to the aredft of said fund under the terms of this Aot
shall be subjeat to appropriation for the specific purple &the    improvement
of said system of the State Highway Dep2rrhnerrten

         Whether by general 8~t?atxtie
                                    the LagisXj;turocsuld have pEvi.ded for
the aollention andexpenditure of thie 'vastfund without the neoessity of
Legislative appropriations ifaa question me need not dntnrmineo For the
Legislature did not make any suoh attempt. A reading of'the above &atutes,
particularly Articles 6674d and 66'74e*shows quite alearlythab the Legislature
intended-that the State Highway F'wd should simB$ be a special fund in the
State Treasury, and subje& to ,theapprop~iat on .bythe Legislature. We are
borne wiltby Atkins vs. Highway Dept., 20: S.W. 22.6~Johneon vs. Ferguson,
55 S.W. (Zd) 155. The Legisl&xe    :ragularlym&es ep~opriu.tions of thizl
fund in tho~same wq Ynnat-itmalo% ap$opri&:ions ou